DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 12/9/2020.  Claims 1-16 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statement (IDS) has not been considered by the examiner because it has not been filed.

Drawings
2.	The drawings that were filed on 12/9/2020 have been considered by the examiner.
3.	The drawings are objected to because:
Reference number 14 in not in the specification (Figures 1-3).
It appears reference number 120 is used in the drawings to label ADC module twice (Figure 3).
Reference number 202 is not in the drawings as mentioned in [0027] of the specification.
4.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities:
It appears that reference number 202 is mislabeled in the specification and should be reference number 14.  Reference number 202 is not in the drawings (Paragraph [0027]).
It appears that reference number 304 is mislabeled in the specification and should be reference number 300 (Paragraph [0029]).
“Navigator108” should read as ─navigator 108─ (Paragraph [0033]).
Reference number 120 appears to not be assigned to the digital I/O module in Figure 3. There are two reference number 120s that appear to point to an ADC module. The ADC module is not in the specification.
Appropriate correction is required.

Claim Objections
6.	Claims 12-13 and 15-16 are objected to because of the following informalities:
It appears “form” may be a typographical error and should read as ─from─ (Claim 12, Lines 11 and 13, Claim 15, Lines 6 and 9, and Claim 16, Line 9).
It appears “alt” may be a typographical error and should read as ─at─ (Claim 13, Line 5 and Claim 16, Line 3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 2, 7, 10, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.	
8.	The term “substantially” in Claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear of the direction of the electromagnetic signals. The claim is being interpreted as the electromagnetic signals are in the same direction of the launch object.  Claim 14 has the same limitations as Claim 2 except for its dependency and is rejected for the same reasoning.
9.	Claim 7 recites the limitation "the orientation of the launch vehicle" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
10.	Claim 10 recites the limitation "the angular rate of the launch vehicle" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 12 recites the limitations "the orientation of the launch vehicle," “the angular rate of the launch vehicle,” and the x,y,z components” in Lines 2, 5-6, and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.
12.	Claim 13 recites the limitation "the earth" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 15 recites the limitation "the x,y,z components" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 1-2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over McVey (US 20210025977 A1), in view of Wasson (US 20190367191 A1), and in further view of Brown University (Kinematics of Rigid Bodies).
18.	Regarding Claim 1, McVey teaches a system for determining an initial orbit of an object launched from an orbiting launch vehicle comprising: a sensor affixed to the launch vehicle; the sensor transmits electromagnetic signals toward the object launched from the launch vehicle, and receives signals reflected therefrom as reflected signals (McVey: [0001], [0013], and [0052] "The present invention generally relates to object detection, and more particularly, to systems, apparatuses, and methods for identifying and tracking objects using one or more light detection and ranging (LIDAR)-based sensors."  Also, "In an embodiment, a LIDAR-based system includes at least one laser configured to transmit a beam comprising light pulses [transmit electromagnetic signals from vehicle] at a predetermined wavelength and frequency. The LIDAR-based system also includes at least one light-sensitive receiver configured to receive light from the beam of light pulses [receive signals as reflected signals] after being reflected off of an object [transmit signals toward object], reemitted after absorption by the object, or both, and generate a voltage or a current from the received light."  Also, "FIG. 7 is a perspective view illustrating a satellite 700 [launch vehicle] (e.g., a CubeSat) equipped with a LIDAR-based sensor system [sensor affixed to vehicle], according to an embodiment of the present invention."); 
And a command and data handling subsystem receiving the reflected signals… and determining a relative position of the object launched from the launch vehicle... (McVey: [0016] and [0058] "Each of the plurality of LIDAR vehicles also includes a light-sensitive receiver configured to receive light from the beam of light pulses [receive reflected signals] after being reflected off of an object, reemitted after absorption by the object, or both, and generate a voltage or a current from the received light. The LIDAR-based system further includes a computing system configured to receive the generated voltage or current from the light-sensitive receivers of the plurality of LIDAR vehicles and determine object location [receive relative position of object], distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the light-sensitive receivers."  Also, "Once a distance is known, the location of the object can be determined from the known current position of the detector (e.g., via star field mapping, sun sensors, GPS, etc.) using this as a starting point for a vector of length d in the direction of the detected object.").
	McVey fails to explicitly teach a navigation subsystem determining a relative position of the sensor to the earth; and a command and data handling subsystem receiving the reflected signals and the relative position as determined by the navigation subsystem and determining a relative position of the object launched from the launch vehicle relative to earth.  However, McVey does teach the location of the space vehicle is a known location in space but does not explicitly state how it is determined (McVey: [0087] and [0090] "By flying two space vehicles (e.g., satellites) at different orbits approximately 10 km apart, where one serves as the pulsed laser source and the other serves as the sensor, debris detection using Mie scattering can be achieved. The space vehicles may be synchronized to 1 ns and know their relative locations."  Also, "The laser source and detector are two known location points in space." Note that McVey teaches determining a relative position of an object from the vehicle. The launch vehicle determines the relative position of an object, which is defined in [0012] as debris or a space vehicle. It is well known in the art that space debris or space vehicles are launched from shuttles.).
	Also, in the same field of endeavor, Wasson teaches a navigation subsystem determining a relative position of the sensor to the earth; and a command and data handling subsystem receiving… the relative position as determined by the navigation subsystem and determining a relative position… from the launch vehicle relative to earth (Wasson: [0084] and [0092] "More generally, controller 112 and/or controller 131 may be configured to determine a set of background EMR intensities associated with satellite/platform 110, such as background radio frequency EMR intensities measured by radio antenna 440 of platform 410, where each background EMR intensity in the set of background EMR intensities corresponds to an orientation and/or position of an EMR source (e.g., Sun positions 320 or 330, or base station 130 on the surface of Earth 310) relative to mobile platform (e.g., satellite) 110. Such EMR source may be an element of base station 130, for example, or may be a known celestial source, such as the Sun, Saturn, or Jupiter."  Also, "For example, controller 112 and/or controller 131 may be configured to use a known time correspondence of the position of the Sun relative to Earth, and the set of orientations and/or positions of satellite 110 [determine relative position of vehicle with sensor affixed] (e.g., relative to Earth [relative position to the earth]) to determine the set of relative orientations of the light source (e.g., relative to satellite 110).").
McVey and Wasson are considered to be analogous to the claim invention because they are in the same field of spacecraft positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McVey to incorporate the teachings of Wasson to determine the relative position of the spacecraft to earth because it provides the benefit of using another coordinate system to determine relative position of the satellite and the object in space.
McVey and Wasson fail to explicitly teach a command and data handling subsystem receiving the reflected signals and the relative position as determined by the navigation subsystem and determining a relative position of the object launched from the launch vehicle relative to earth.
	However, in the same field of endeavor, Brown University teaches a command and data handling subsystem receiving the reflected signals and the relative position as determined by the navigation subsystem and determining a relative position of the object launched from the launch vehicle relative to earth (Brown University: [Page 3] "Consider two particles A and B moving along independent trajectories in the plane, and a fixed reference O. Let rA and rB be the positions of particles A and B in the fixed reference. Instead of observing the motion of particle A relative to the fixed reference as we have done in the past, we will attach a non-rotating reference to particle B and observe the motion of A relative to the moving reference at B. Let i and j be basis vectors of the moving reference, then the position vector of A relative to the reference at B, denoted rA/B is, rA/B = xi + yj where the subscript stands for "A with respect to B" or "A relative to B". Observe that, as the moving frame does not rotate, basis vectors i and j do not change in time. Therefore, taking time derivatives, we obtain simply, vA/B = (dx/dt)i + (dy/dt)j which can be interpreted as the velocity of A relative to B. Now we can express the absolute position vector of A as, rA [determine position of object relative to earth] = rB [position of launch vehicle relative to earth] + rA/B [position of object relative to launch vehicle].").
McVey, Wasson, and Brown University are considered to be analogous to the claim invention because they are in the same field of relative positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McVey and Wasson to incorporate the teachings of Brown University to determine the relative position of the object relative to earth because it provides the benefit of determining the relative position of the object in space relative to another reference frame that is not the space vehicle.
19.	Regarding Claim 2, McVey, Wasson, and Brown University remains as applied above in Claim 1, and further, McVey teaches the sensor transmits the electromagnetic signals in a direction substantially parallel to the direction of launch of the object launched from the launch vehicle (McVey: [0016] "Each of the plurality of LIDAR vehicles also includes a light-sensitive receiver configured to receive light from the beam of light pulses [send electromagnetic signals in direction] after being reflected off of an object [in direction of object launched], reemitted after absorption by the object, or both, and generate a voltage or a current from the received light. The LIDAR-based system further includes a computing system configured to receive the generated voltage or current from the light-sensitive receivers of the plurality of LIDAR vehicles and determine object location, distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the light-sensitive receivers.").  
20.	Regarding Claim 4, McVey, Wasson, and Brown University remains as applied above in Claim 1, and further, McVey teaches the sensor is one of LIDAR and RADAR (McVey: [0001] and [0013] "The present invention generally relates to object detection, and more particularly, to systems, apparatuses, and methods for identifying and tracking objects using one or more light detection and ranging (LIDAR)-based sensors [sensor is LIDAR]."  Also, "In an embodiment, a LIDAR-based system includes at least one laser configured to transmit a beam comprising light pulses at a predetermined wavelength and frequency. The LIDAR-based system also includes at least one light-sensitive receiver configured to receive light from the beam of light pulses after being reflected off of an object, reemitted after absorption by the object, or both, and generate a voltage or a current from the received light.").  
21.	Regarding Claim 5, McVey, Wasson, and Brown University remains as applied above in Claim 1, and further, McVey teaches at least a second sensor affixed to the launch vehicle; the at least second sensor transmits electromagnetic signals toward the object launched from the launch vehicle (McVey: [0012], [0013], [0052], and [0059] "For example, some embodiments pertain to systems, apparatuses, and methods for identifying and tracking objects (e.g., debris, particles, space vehicles, etc.) using one or more light detection and ranging (LIDAR)-based sensors [second sensors]."  Also, "In an embodiment, a LIDAR-based system includes at least one laser configured to transmit a beam comprising light pulses [transmit electromagnetic signals from vehicle] at a predetermined wavelength and frequency. The LIDAR-based system also includes at least one light-sensitive receiver configured to receive light from the beam of light pulses [receive signals as reflected signals] after being reflected off of an object [transmit signals toward object], reemitted after absorption by the object, or both, and generate a voltage or a current from the received light."  Also, "FIG. 7 is a perspective view illustrating a satellite 700 [launch vehicle] (e.g., a CubeSat) equipped with a LIDAR-based sensor system [sensor affixed to vehicle], according to an embodiment of the present invention."  Also, "It should be noted that any desired number of LIDAR-based sensor systems may be included without deviating from the scope of the invention. It should also be noted that in some embodiments, one, some, or all of the surfaces of a satellite or other space vehicle may include one or more lasers and/or photodetectors [include second sensor affixed to vehicle]. Any suitable number and location of photodetectors may be included without deviating from the scope of the invention." Also, note that it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a second, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.), 
And receives signals reflected therefrom as reflected signals and the navigation subsystem determining a relative position of the at least second sensor...  (McVey: [0087] and [0090] "By flying two space vehicles (e.g., satellites) at different orbits approximately 10 km apart, where one serves as the pulsed laser source and the other serves as the sensor, debris detection using Mie scattering can be achieved. The space vehicles may be synchronized to 1 ns and know their relative locations."  Also, "The laser source and detector are two known location points in space.").
McVey fails to explicitly teach the navigation subsystem determining a relative position of the at least second sensor to the earth (Wasson: [0084] and [0092] "More generally, controller 112 and/or controller 131 may be configured to determine a set of background EMR intensities associated with satellite/platform 110, such as background radio frequency EMR intensities measured by radio antenna 440 of platform 410, where each background EMR intensity in the set of background EMR intensities corresponds to an orientation and/or position of an EMR source (e.g., Sun positions 320 or 330, or base station 130 on the surface of Earth 310) relative to mobile platform (e.g., satellite) 110. Such EMR source may be an element of base station 130, for example, or may be a known celestial source, such as the Sun, Saturn, or Jupiter."  Also, "For example, controller 112 and/or controller 131 may be configured to use a known time correspondence of the position of the Sun relative to Earth, and the set of orientations and/or positions of satellite 110 [determine relative position of vehicle with sensor affixed] (e.g., relative to Earth [relative position to the earth]) to determine the set of relative orientations of the light source (e.g., relative to satellite 110).").
McVey, Wasson, and Brown University are considered to be analogous to the claim invention because they are in the same field of spacecraft relative positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McVey and Brown University to incorporate the teachings of Wasson to determine the relative position of the spacecraft to earth because it provides the benefit of using another coordinate system to determine relative position of the satellite and the object in space.
22.	Regarding Claim 6, McVey, Wasson, and Brown University remains as applied above in Claim 1, and further, McVey teaches the command and data handling subsystem determines the relative position of at least one object launched from the launch vehicle to the launch vehicle (McVey: [0016] and [0058] "Each of the plurality of LIDAR vehicles also includes a light-sensitive receiver configured to receive light from the beam of light pulses after being reflected off of an object, reemitted after absorption by the object, or both, and generate a voltage or a current from the received light. The LIDAR-based system further includes a computing system configured to receive the generated voltage or current from the light-sensitive receivers of the plurality of LIDAR vehicles and determine object location [receive relative position of object], distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the light-sensitive receivers."  Also, "Once a distance is known, the location of the object can be determined [determine relative position of object] from the known current position of the detector (e.g., via star field mapping, sun sensors, GPS, etc.) using this as a starting point for a vector of length d in the direction of the detected object.").  
23.	Regarding Claim 7, McVey, Wasson, and Brown University remains as applied above in Claim 1, and further, Wasson teaches the navigation subsystem includes a magnetometer for determining the orientation of the launch vehicle with respect to an inertial reference frame (Wasson: [0075] "In addition, platform 410 may include radio antenna 440 (e.g., an element of communications system 120, GNSS 118, or remote sensor system 140, for example), which may be used similarly to star tracker 142, but with respect to radio frequency (e.g., as opposed to optical) electromagnetic radiation (EMR) [magnetometer], to detect and measure background EMR intensities that are modulated by the structure and orientation of platform 410 [to determine orientation of launch vehicle] relative to an EMR source [relative to inertial reference frame] such that the background EMR intensities may themselves be used to generate an image of platform 410.").  
24.	Regarding Claim 8, McVey, Wasson, and Brown University remains as applied above in Claim 1, and further, Wasson teaches the navigation subsystem includes a sun sensor for determining the angle of launch vehicle relative to the sun (Wasson: [0036], [0066], and [0085] "Sun sensor 144 may be implemented as an optical sensor, solar panel, or other sun sensor configured to measure a relative position of the Sun, relative to a coordinate frame of sun sensor 144 and/or platform 110."  Also, "In addition, typically the coordinate transformation between the reference frame for star tracker 142 (e.g., or remote sensor system 140, or sun sensor 144) and a reference frame for platform 110 (e.g., defined by or selected according to a shape of platform 110, a distribution of temperature sensors of temperature monitoring system 143, and/or a measurement reference frame of orientation sensor 114) is known, and so a relative orientation of a light source known in one coordinate frame is determinable [determine angle of launch vehicle relative to sun] for another coordinate frame through the known coordinate transformation."  Also, "In embodiments where satellite 110 includes an optical sensor (e.g., remote sensor system 140, star tracker 142, sun sensor 144) coupled to satellite 110 and configured to provide celestial image data corresponding to an orientation and/or position of satellite 110 (and/or the optical sensor), controller 112 and/or controller 131 may be configured to determine the set of background light intensities based, at least in part, on the celestial image data provided by the optical sensor, where the set of relative orientations of the light source are relative to FPA 242 of the optical sensor or relative to satellite 110.").  
25.	Regarding Claim 9, McVey, Wasson, and Brown University remains as applied above in Claim 1, and further, Wasson teaches the navigation subsystem includes a star tracker for determining the position of launch vehicle relative to at least one known star (Wasson: [0035], [0036], and [0066] "Star tracker 142 may be implemented as any imaging system configured to capture and provide celestial images associated with platform 110, such as celestial images including stars and/or constellations that may be used to track an orientation of platform 110, for example, and celestial images including information about background light intensities associated with platform 110, as described herein."  Also, "Sun sensor 144 [star tracker] may be implemented as an optical sensor, solar panel, or other sun sensor configured to measure a relative position of the Sun [relative to known star], relative to a coordinate frame of sun sensor 144 and/or platform 110 [determine relative position of vehicle]."  Also, "In addition, typically the coordinate transformation between the reference frame for star tracker 142 (e.g., or remote sensor system 140, or sun sensor 144) and a reference frame for platform 110 (e.g., defined by or selected according to a shape of platform 110, a distribution of temperature sensors of temperature monitoring system 143, and/or a measurement reference frame of orientation sensor 114) is known, and so a relative orientation of a light source known in one coordinate frame is determinable for another coordinate frame through the known coordinate transformation.").  
26.	Regarding Claim 10, McVey, Wasson, and Brown University remains as applied above in Claim 1, and further, Wasson teaches the navigation subsystem includes an inertial measurement unit for determining the angular rate of the launch vehicle relative to an inertial reference frame (Wasson: [0030] "Orientation sensor 114 may be implemented as one or more of a compass, float, accelerometer, electronic sextant, optical encoder, resolver, induction, potentiometer, and/or other device capable of measuring an orientation of platform 110 (e.g., magnitude and direction of roll, pitch, and/or yaw, relative to one or more reference orientations), remote sensor system 140, and/or other elements of system 100, and providing such measurements as sensor signals and/or data that may be communicated to various devices of system 100. Gyroscope/accelerometer 116 [inertial measurement unit] may be implemented as one or more electronic sextants, semiconductor devices, integrated chips, accelerometer sensors, accelerometer sensor systems, or other devices capable of measuring angular velocities/accelerations and/or linear accelerations (e.g., direction and magnitude) of platform 110 [determine angular rate of launch vehicle] and/or other elements of system 100 and providing such measurements as sensor signals and/or data that may be communicated to other devices of system 100 (e.g., user interface 132, controller 112).").  
27.	Regarding Claim 11, McVey, Wasson, and Brown University remains as applied above in Claim 1, and further, Wasson teaches the navigation subsystem includes a GPS (Wasson: [0031] "GNSS 118 may be implemented according to any global navigation satellite system, including a GPS, GLONASS, DORIS, and/or Galileo based receiver and/or other device capable of determining absolute and/or relative position of platform 110 (e.g., or an element of platform 110) based on wireless signals received from spaceborne and/or terrestrial sources, for example, and capable of providing such measurements as sensor signals and/or data that may be communicated to various devices of system 100.").  
28.	Regarding Claim 12, McVey, Wasson, and Brown University remains as applied above in Claim 1, and further, McVey teaches the command and data handling subsystem determines the x,y,z components of a position vector and a velocity vector of the object launched from the vehicle relative to the sensor as a function of the received reflected signals (McVey [0013], [0067], and [0074] "The LIDAR-based system further includes a computing system configured to receive the generated voltage or current from the at least one light-sensitive receiver [as function of received reflected signals] and determine object location [determine position of object], distance, velocity [determine velocity of object], change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the at least one light-sensitive receiver."  Also, "Once a distance is known, the location of the object can be determined from the known current position of the detector (e.g., via star field mapping, sun sensors, GPS, etc.) using this as a starting point for a vector [determine position vector] of length d in the direction of the detected object."  Also, "Some embodiments provide a LIDAR-based sensor system that can be mounted to any desired space vehicle platform to provide space situational awareness for approaching debris. This functionality could also be provided by interconnected small satellites that capture the velocity vector [determine velocity vector] of a piece of debris.");
	McVey fails to explicitly teach the navigation subsystem includes a magnetometer for determining the orientation of the launch vehicle with respect to an inertial reference frame, a sun sensor for determining the angle of launch vehicle relative to the sun, a star tracker for determining the position of launch vehicle relative to at least one known star, and an inertial measurement unit for determining the angular rate of the launch vehicle relative to an inertial reference frame: and the command and data handling subsystem transforming the x,y,z components of the position vector and the velocity vector of the object launched form the vehicle from a reference frame relative to attached sensor to an earth reference frame, as a function of the position vector and the velocity vector of the object launched form the vehicle, and at least one of i.) the 4831-6272-4563.119Docket No.: 44922.4000US orientation of the launch vehicle with respect to an inertial reference frame, ii.) the angle of launch vehicle relative to the sun, iii.) the position of launch vehicle relative to at least one known star, and iv.) the angular rate of the launch vehicle relative to an inertial reference frame.  
	However, in the same field of endeavor, Wasson teaches the navigation subsystem includes a magnetometer for determining the orientation of the launch vehicle with respect to an inertial reference frame (Wasson: [0075] "In addition, platform 410 may include radio antenna 440 (e.g., an element of communications system 120, GNSS 118, or remote sensor system 140, for example), which may be used similarly to star tracker 142, but with respect to radio frequency (e.g., as opposed to optical) electromagnetic radiation (EMR) [magnetometer], to detect and measure background EMR intensities that are modulated by the structure and orientation of platform 410 [to determine orientation of launch vehicle] relative to an EMR source [relative to inertial reference frame] such that the background EMR intensities may themselves be used to generate an image of platform 410."),
A sun sensor for determining the angle of launch vehicle relative to the sun  (Wasson: [0036], [0066], and [0085] "Sun sensor 144 may be implemented as an optical sensor, solar panel, or other sun sensor configured to measure a relative position of the Sun, relative to a coordinate frame of sun sensor 144 and/or platform 110."  Also, "In addition, typically the coordinate transformation between the reference frame for star tracker 142 (e.g., or remote sensor system 140, or sun sensor 144) and a reference frame for platform 110 (e.g., defined by or selected according to a shape of platform 110, a distribution of temperature sensors of temperature monitoring system 143, and/or a measurement reference frame of orientation sensor 114) is known, and so a relative orientation of a light source known in one coordinate frame is determinable [determine angle of launch vehicle relative to sun] for another coordinate frame through the known coordinate transformation."  Also, "In embodiments where satellite 110 includes an optical sensor (e.g., remote sensor system 140, star tracker 142, sun sensor 144) coupled to satellite 110 and configured to provide celestial image data corresponding to an orientation and/or position of satellite 110 (and/or the optical sensor), controller 112 and/or controller 131 may be configured to determine the set of background light intensities based, at least in part, on the celestial image data provided by the optical sensor, where the set of relative orientations of the light source are relative to FPA 242 of the optical sensor or relative to satellite 110."), 
A star tracker for determining the position of launch vehicle relative to at least one known star (Wasson: [0035], [0036], and [0066] "Star tracker 142 may be implemented as any imaging system configured to capture and provide celestial images associated with platform 110, such as celestial images including stars and/or constellations that may be used to track an orientation of platform 110, for example, and celestial images including information about background light intensities associated with platform 110, as described herein."  Also, "Sun sensor 144 [star tracker] may be implemented as an optical sensor, solar panel, or other sun sensor configured to measure a relative position of the Sun [relative to known star], relative to a coordinate frame of sun sensor 144 and/or platform 110 [determine relative position of vehicle]."  Also, "In addition, typically the coordinate transformation between the reference frame for star tracker 142 (e.g., or remote sensor system 140, or sun sensor 144) and a reference frame for platform 110 (e.g., defined by or selected according to a shape of platform 110, a distribution of temperature sensors of temperature monitoring system 143, and/or a measurement reference frame of orientation sensor 114) is known, and so a relative orientation of a light source known in one coordinate frame is determinable for another coordinate frame through the known coordinate transformation."), 
And an inertial measurement unit for determining the angular rate of the launch vehicle relative to an inertial reference frame (Wasson: [0030] "Orientation sensor 114 may be implemented as one or more of a compass, float, accelerometer, electronic sextant, optical encoder, resolver, induction, potentiometer, and/or other device capable of measuring an orientation of platform 110 (e.g., magnitude and direction of roll, pitch, and/or yaw, relative to one or more reference orientations), remote sensor system 140, and/or other elements of system 100, and providing such measurements as sensor signals and/or data that may be communicated to various devices of system 100. Gyroscope/accelerometer 116 [inertial measurement unit] may be implemented as one or more electronic sextants, semiconductor devices, integrated chips, accelerometer sensors, accelerometer sensor systems, or other devices capable of measuring angular velocities/accelerations and/or linear accelerations (e.g., direction and magnitude) of platform 110 [determine angular rate of launch vehicle] and/or other elements of system 100 and providing such measurements as sensor signals and/or data that may be communicated to other devices of system 100 (e.g., user interface 132, controller 112)."). 
McVey and Wasson are considered to be analogous to the claim invention because they are in the same field of spacecraft positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McVey to incorporate the teachings of Wasson to determine the relative position of the spacecraft to earth because it provides the benefit of using another coordinate system to determine relative position of the satellite and the object in space.
	McVey and Wasson fail to explicitly teach the command and data handling subsystem transforming the x,y,z components of the position vector and the velocity vector of the object launched form the vehicle from a reference frame relative to attached sensor to an earth reference frame, as a function of the position vector and the velocity vector of the object launched form the vehicle, and at least one of i.) the 4831-6272-4563.119Docket No.: 44922.4000US orientation of the launch vehicle with respect to an inertial reference frame, ii.) the angle of launch vehicle relative to the sun, iii.) the position of launch vehicle relative to at least one known star, and iv.) the angular rate of the launch vehicle relative to an inertial reference frame.  
	However, in the same field of endeavor, Brown University teaches the command and data handling subsystem transforming the x,y,z components of the position vector and the velocity vector of the object launched form the vehicle from a reference frame relative to attached sensor to an earth reference frame, as a function of the position vector and the velocity vector of the object launched form the vehicle, and at least one of i.) the 4831-6272-4563.119Docket No.: 44922.4000US orientation of the launch vehicle with respect to an inertial reference frame, ii.) the angle of launch vehicle relative to the sun, iii.) the position of launch vehicle relative to at least one known star, and iv.) the angular rate of the launch vehicle relative to an inertial reference frame (Brown University: [Page 3] and [Page 8] "Consider two particles A and B moving along independent trajectories in the plane, and a fixed reference O. Let rA and rB be the positions of particles A and B in the fixed reference. Instead of observing the motion of particle A relative to the fixed reference as we have done in the past, we will attach a non-rotating reference to particle B and observe the motion of A relative to the moving reference at B. Let i and j be basis vectors of the moving reference, then the position vector of A relative to the reference at B, denoted rA/B is, rA/B = xi + yj where the subscript stands for "A with respect to B" or "A relative to B". Observe that, as the moving frame does not rotate, basis vectors i and j do not change in time. Therefore, taking time derivatives, we obtain simply, vA/B = (dx/dt)i + (dy/dt)j which can be interpreted as the velocity of A relative to B. Now we can express the absolute position vector of A as, rA [determine position of object relative to earth] = rB [position of launch vehicle relative to earth] + rA/B [position of object relative to launch vehicle]." Also, "Now, as the body moves, point A traces a circular path of radius rA/B = |rA/B| relative to point B, keeping the distance between the two unchanged. The angular velocity of this motion is simply the angular velocity w of the rigid body. Then, using results derived previously for the time derivatives of rotating vectors we have: vA/B = (drA/B)/dt [as function of velocity vector of object from vehicle] = w x rA/B or, vA [determine velocity of object relative to earth reference frame] = vB + w [function of angular rate of launch vehicle relative to inertial reference frame] x rA/B [from reference frame relative to sensor on vehicle, as function of position of object]. Observe that the expression reflects the decomposition of rigid body motion referred to previously. With B chosen as reference, the velocity of A is the vector sum of a translational portion and a rotational portion.").  
McVey, Wasson, and Brown University are considered to be analogous to the claim invention because they are in the same field of relative positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McVey and Wasson to incorporate the teachings of Brown University to determine the relative position of the object relative to earth because it provides the benefit of determining the relative position of the object in space relative to another reference frame that is not the space vehicle.
29.	Regarding Claim 13, McVey teaches a method for determining an initial orbit of an object launched from an orbiting launch vehicle, the orbiting launch vehicle having at least one sensor affixed thereto, a navigation subsystem thereon, and a command and data handling subsystem operatively coupled to the at least one sensor and navigation subsystem, the method comprising the steps of: transmitting electromagnetic signals from the alt least one sensor toward the object launched from the launch vehicle, and receiving signals reflected therefrom at the sensor as reflected signals (McVey: [0001], [0013], and [0052] "The present invention generally relates to object detection, and more particularly, to systems, apparatuses, and methods for identifying and tracking objects using one or more light detection and ranging (LIDAR)-based sensors."  Also, "In an embodiment, a LIDAR-based system includes at least one laser configured to transmit a beam comprising light pulses [transmit electromagnetic signals from vehicle] at a predetermined wavelength and frequency. The LIDAR-based system also includes at least one light-sensitive receiver configured to receive light from the beam of light pulses [receive signals as reflected signals] after being reflected off of an object [transmit signals toward object], reemitted after absorption by the object, or both, and generate a voltage or a current from the received light."  Also, "FIG. 7 is a perspective view illustrating a satellite 700 [launch vehicle] (e.g., a CubeSat) equipped with a LIDAR-based sensor system [sensor affixed to vehicle], according to an embodiment of the present invention."); 
And receiving the reflected signals… as determined by the navigation subsystem at the command and data handling subsystem and determining a relative position of the object launched from the launch vehicle... (McVey: [0016] and [0058] "Each of the plurality of LIDAR vehicles also includes a light-sensitive receiver configured to receive light from the beam of light pulses [receive reflected signals] after being reflected off of an object, reemitted after absorption by the object, or both, and generate a voltage or a current from the received light. The LIDAR-based system further includes a computing system configured to receive the generated voltage or current from the light-sensitive receivers of the plurality of LIDAR vehicles and determine object location [receive relative position of object], distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the light-sensitive receivers."  Also, "Once a distance is known, the location of the object can be determined from the known current position of the detector (e.g., via star field mapping, sun sensors, GPS, etc.) using this as a starting point for a vector of length d in the direction of the detected object.").
McVey fails to explicitly teach determining a relative position of the sensor as a function of the of the reflected signals to the earth utilizing the navigation subsystem; and receiving… the relative position as determined by the navigation subsystem at the command and data handling subsystem and determining a relative position of… the launch vehicle relative to earth.  However, McVey does teach the location of the space vehicle is a known location in space but does not explicitly state how it is determined (McVey: [0087] and [0090] "By flying two space vehicles (e.g., satellites) at different orbits approximately 10 km apart, where one serves as the pulsed laser source and the other serves as the sensor, debris detection using Mie scattering can be achieved. The space vehicles may be synchronized to 1 ns and know their relative locations."  Also, "The laser source and detector are two known location points in space." Note that McVey teaches determining a relative position of an object from the vehicle. The launch vehicle determines the relative position of an object, which is defined in [0012] as debris or a space vehicle. It is well known in the art that space debris or space vehicles are launched from shuttles.).
Also, in the same field of endeavor, Wasson teaches determining a relative position of the sensor as a function of the of the reflected signals to the earth utilizing the navigation subsystem; and receiving… the relative position as determined by the navigation subsystem at the command and data handling subsystem and determining a relative position of… the launch vehicle relative to earth (Wasson: [0084] and [0092] "More generally, controller 112 and/or controller 131 may be configured to determine a set of background EMR intensities associated with satellite/platform 110, such as background radio frequency EMR intensities measured by radio antenna 440 of platform 410, where each background EMR intensity in the set of background EMR intensities corresponds to an orientation and/or position of an EMR source (e.g., Sun positions 320 or 330, or base station 130 on the surface of Earth 310) relative to mobile platform (e.g., satellite) 110. Such EMR source may be an element of base station 130, for example, or may be a known celestial source, such as the Sun, Saturn, or Jupiter."  Also, "For example, controller 112 and/or controller 131 may be configured to use a known time correspondence of the position of the Sun relative to Earth, and the set of orientations and/or positions of satellite 110 [determine relative position of vehicle with sensor affixed] (e.g., relative to Earth [relative position to the earth]) to determine the set of relative orientations of the light source (e.g., relative to satellite 110).").
McVey and Wasson are considered to be analogous to the claim invention because they are in the same field of spacecraft positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McVey to incorporate the teachings of Wasson to determine the relative position of the spacecraft to earth because it provides the benefit of using another coordinate system to determine relative position of the satellite and the object in space.
McVey and Wasson fail to explicitly teach receiving the reflected signals and the relative position as determined by the navigation subsystem at the command and data handling subsystem and determining a relative position of the object launched from the launch vehicle relative to earth.
However, in the same field of endeavor, Brown University teaches receiving the reflected signals and the relative position as determined by the navigation subsystem at the command and data handling subsystem and determining a relative position of the object launched from the launch vehicle relative to earth (Brown University: [Page 3] "Consider two particles A and B moving along independent trajectories in the plane, and a fixed reference O. Let rA and rB be the positions of particles A and B in the fixed reference. Instead of observing the motion of particle A relative to the fixed reference as we have done in the past, we will attach a non-rotating reference to particle B and observe the motion of A relative to the moving reference at B. Let i and j be basis vectors of the moving reference, then the position vector of A relative to the reference at B, denoted rA/B is, rA/B = xi + yj where the subscript stands for "A with respect to B" or "A relative to B". Observe that, as the moving frame does not rotate, basis vectors i and j do not change in time. Therefore, taking time derivatives, we obtain simply, vA/B = (dx/dt)i + (dy/dt)j which can be interpreted as the velocity of A relative to B. Now we can express the absolute position vector of A as, rA [determine position of object relative to earth] = rB [position of launch vehicle relative to earth] + rA/B [position of object relative to launch vehicle].").
McVey, Wasson, and Brown University are considered to be analogous to the claim invention because they are in the same field of relative positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McVey and Wasson to incorporate the teachings of Brown University to determine the relative position of the object relative to earth because it provides the benefit of determining the relative position of the object in space relative to another reference frame that is not the space vehicle.
30.	Regarding Claim 14, McVey, Wasson, and Brown University remains as applied above in Claim 13, and further, McVey teaches transmitting the electromagnetic signals in a direction substantially parallel to the direction of launch of the object launched from the launch vehicle (McVey: [0016] "Each of the plurality of LIDAR vehicles also includes a light-sensitive receiver configured to receive light from the beam of light pulses [send electromagnetic signals in direction] after being reflected off of an object [in direction of object launched], reemitted after absorption by the object, or both, and generate a voltage or a current from the received light. The LIDAR-based system further includes a computing system configured to receive the generated voltage or current from the light-sensitive receivers of the plurality of LIDAR vehicles and determine object location, distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the light-sensitive receivers.").  
31.	Regarding Claim 15, McVey, Wasson, and Brown University remains as applied above in Claim 13, and further, McVey teaches determining the x,y,z components of a position vector and a velocity vector of the object launched from the vehicle relative to the sensor as a function of the received reflected signals (McVey [0013], [0067], and [0074] "The LIDAR-based system further includes a computing system configured to receive the generated voltage or current from the at least one light-sensitive receiver [as function of received reflected signals] and determine object location [determine position of object], distance, velocity [determine velocity of object], change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the at least one light-sensitive receiver."  Also, "Once a distance is known, the location of the object can be determined from the known current position of the detector (e.g., via star field mapping, sun sensors, GPS, etc.) using this as a starting point for a vector [determine position vector] of length d in the direction of the detected object."  Also, "Some embodiments provide a LIDAR-based sensor system that can be mounted to any desired space vehicle platform to provide space situational awareness for approaching debris. This functionality could also be provided by interconnected small satellites that capture the velocity vector [determine velocity vector] of a piece of debris.").
	McVey fails to explicitly teach determining the orientation of the launch vehicle relative to an inertial reference frame: and transforming the x,y,z components of the position vector and the velocity vector of the object launched form the vehicle from a reference frame relative to the attached sensor to an earth reference frame, as a function of the position vector and the velocity vector of the object launched form the vehicle, and at least one of i.) an orientation of the launch vehicle with respect to an inertial reference frame, ii.) an angle of launch vehicle relative to the sun, iii.) a 4831-6272-4563.120Docket No.: 44922.4000US position of launch vehicle relative to at least one known star, and iv.) an angular rate of the launch vehicle relative to an inertial reference frame.  
	However, in the same field of endeavor, Wasson teaches determining the orientation of the launch vehicle relative to an inertial reference frame (Wasson: [0075] "In addition, platform 410 may include radio antenna 440 (e.g., an element of communications system 120, GNSS 118, or remote sensor system 140, for example), which may be used similarly to star tracker 142, but with respect to radio frequency (e.g., as opposed to optical) electromagnetic radiation (EMR) [magnetometer], to detect and measure background EMR intensities that are modulated by the structure and orientation of platform 410 [to determine orientation of launch vehicle] relative to an EMR source [relative to inertial reference frame] such that the background EMR intensities may themselves be used to generate an image of platform 410.").
McVey and Wasson are considered to be analogous to the claim invention because they are in the same field of spacecraft positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McVey to incorporate the teachings of Wasson to determine the relative position of the spacecraft to earth because it provides the benefit of using another coordinate system to determine relative position of the satellite and the object in space.
	McVey and Wasson fail to explicitly teach transforming the x,y,z components of the position vector and the velocity vector of the object launched form the vehicle from a reference frame relative to the attached sensor to an earth reference frame, as a function of the position vector and the velocity vector of the object launched form the vehicle, and at least one of i.) an orientation of the launch vehicle with respect to an inertial reference frame, ii.) an angle of launch vehicle relative to the sun, iii.) a 4831-6272-4563.120Docket No.: 44922.4000US position of launch vehicle relative to at least one known star, and iv.) an angular rate of the launch vehicle relative to an inertial reference frame.  
However, in the same field of endeavor, Brown University teaches transforming the x,y,z components of the position vector and the velocity vector of the object launched form the vehicle from a reference frame relative to the attached sensor to an earth reference frame, as a function of the position vector and the velocity vector of the object launched form the vehicle, and at least one of i.) an orientation of the launch vehicle with respect to an inertial reference frame, ii.) an angle of launch vehicle relative to the sun, iii.) a 4831-6272-4563.120Docket No.: 44922.4000US position of launch vehicle relative to at least one known star, and iv.) an angular rate of the launch vehicle relative to an inertial reference frame (Brown University: [Page 3] and [Page 8] "Consider two particles A and B moving along independent trajectories in the plane, and a fixed reference O. Let rA and rB be the positions of particles A and B in the fixed reference. Instead of observing the motion of particle A relative to the fixed reference as we have done in the past, we will attach a non-rotating reference to particle B and observe the motion of A relative to the moving reference at B. Let i and j be basis vectors of the moving reference, then the position vector of A relative to the reference at B, denoted rA/B is, rA/B = xi + yj where the subscript stands for "A with respect to B" or "A relative to B". Observe that, as the moving frame does not rotate, basis vectors i and j do not change in time. Therefore, taking time derivatives, we obtain simply, vA/B = (dx/dt)i + (dy/dt)j which can be interpreted as the velocity of A relative to B. Now we can express the absolute position vector of A as, rA [determine position of object relative to earth] = rB [position of launch vehicle relative to earth] + rA/B [position of object relative to launch vehicle]." Also, "Now, as the body moves, point A traces a circular path of radius rA/B = |rA/B| relative to point B, keeping the distance between the two unchanged. The angular velocity of this motion is simply the angular velocity w of the rigid body. Then, using results derived previously for the time derivatives of rotating vectors we have: vA/B = (drA/B)/dt [as function of velocity vector of object from vehicle] = w x rA/B or, vA [determine velocity of object relative to earth reference frame] = vB + w [function of angular rate of launch vehicle relative to inertial reference frame] x rA/B [from reference frame relative to sensor on vehicle, as function of position of object]. Observe that the expression reflects the decomposition of rigid body motion referred to previously. With B chosen as reference, the velocity of A is the vector sum of a translational portion and a rotational portion.").  
McVey, Wasson, and Brown University are considered to be analogous to the claim invention because they are in the same field of relative positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McVey and Wasson to incorporate the teachings of Brown University to determine the relative position of the object relative to earth because it provides the benefit of determining the relative position of the object in space relative to another reference frame that is not the space vehicle.
32.	Regarding Claim 16, McVey, Wasson, and Brown University remains as applied above in Claim 13, and further, McVey teaches the launch vehicle has at least a second sensor attached thereto; and the method further comprising the steps of: transmitting electromagnetic signals from the alt least second sensor toward the object launched from the launch vehicle, and receiving signals reflected therefrom at the at least second sensor as reflected signals (McVey: [0012], [0013], [0052], and [0059] "For example, some embodiments pertain to systems, apparatuses, and methods for identifying and tracking objects (e.g., debris, particles, space vehicles, etc.) using one or more light detection and ranging (LIDAR)-based sensors [second sensors]."  Also, "In an embodiment, a LIDAR-based system includes at least one laser configured to transmit a beam comprising light pulses [transmit electromagnetic signals from vehicle] at a predetermined wavelength and frequency. The LIDAR-based system also includes at least one light-sensitive receiver configured to receive light from the beam of light pulses [receive signals as reflected signals] after being reflected off of an object [transmit signals toward object], reemitted after absorption by the object, or both, and generate a voltage or a current from the received light."  Also, "FIG. 7 is a perspective view illustrating a satellite 700 [launch vehicle] (e.g., a CubeSat) equipped with a LIDAR-based sensor system [sensor affixed to vehicle], according to an embodiment of the present invention."  Also, "It should be noted that any desired number of LIDAR-based sensor systems may be included without deviating from the scope of the invention. It should also be noted that in some embodiments, one, some, or all of the surfaces of a satellite or other space vehicle may include one or more lasers and/or photodetectors [include second sensor affixed to vehicle]. Any suitable number and location of photodetectors may be included without deviating from the scope of the invention." Also, note that it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a second, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).
And receiving the reflected signals form the at least first sensor and at least second sensor… as determined by the navigation subsystem at the command and data handling subsystem and determining a relative position of the object launched from the launch vehicle... (McVey: [0016] and [0058] "Each of the plurality of LIDAR vehicles also includes a light-sensitive receiver configured to receive light from the beam of light pulses [receive reflected signals] after being reflected off of an object, reemitted after absorption by the object, or both, and generate a voltage or a current from the received light. The LIDAR-based system further includes a computing system configured to receive the generated voltage or current from the light-sensitive receivers of the plurality of LIDAR vehicles and determine object location [receive relative position of object, as function of sensors], distance, velocity, change in velocity, size, rotation, material properties, or any combination thereof, from the voltage or current received from the light-sensitive receivers."  Also, "Once a distance is known, the location of the object can be determined from the known current position of the detector (e.g., via star field mapping, sun sensors, GPS, etc.) using this as a starting point for a vector of length d in the direction of the detected object.").
McVey fails to explicitly teach determining a relative position of the at least second sensor to the earth, utilizing the navigation subsystem, as a function of the of the reflected signals from the at least first sensor and at least second sensor; and receiving… the relative position as determined by the navigation subsystem at the command and data handling subsystem and determining a relative position of… the launch vehicle relative to earth.  However, McVey does teach the location of the space vehicle is a known location in space but does not explicitly state how it is determined (McVey: [0087] and [0090] "By flying two space vehicles (e.g., satellites) at different orbits approximately 10 km apart, where one serves as the pulsed laser source and the other serves as the sensor, debris detection using Mie scattering can be achieved. The space vehicles may be synchronized to 1 ns and know their relative locations."  Also, "The laser source and detector are two known location points in space." Note that McVey teaches determining a relative position of an object from the vehicle. The launch vehicle determines the relative position of an object, which is defined in [0012] as debris or a space vehicle. It is well known in the art that space debris or space vehicles are launched from shuttles.).
Also, in the same field of endeavor, Wasson teaches determining a relative position of the at least second sensor to the earth, utilizing the navigation subsystem, as a function of the of the reflected signals from the at least first sensor and at least second sensor; and receiving… the relative position as determined by the navigation subsystem at the command and data handling subsystem and determining a relative position of… the launch vehicle relative to earth (Wasson: [0084] and [0092] "More generally, controller 112 and/or controller 131 may be configured to determine a set of background EMR intensities associated with satellite/platform 110, such as background radio frequency EMR intensities measured by radio antenna 440 of platform 410, where each background EMR intensity in the set of background EMR intensities corresponds to an orientation and/or position of an EMR source (e.g., Sun positions 320 or 330, or base station 130 on the surface of Earth 310) relative to mobile platform (e.g., satellite) 110. Such EMR source may be an element of base station 130, for example, or may be a known celestial source, such as the Sun, Saturn, or Jupiter."  Also, "For example, controller 112 and/or controller 131 may be configured to use a known time correspondence of the position of the Sun relative to Earth, and the set of orientations and/or positions of satellite 110 [determine relative position of vehicle with sensor affixed] (e.g., relative to Earth [relative position to the earth]) to determine the set of relative orientations of the light source (e.g., relative to satellite 110).").  
McVey and Wasson are considered to be analogous to the claim invention because they are in the same field of spacecraft positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McVey to incorporate the teachings of Wasson to determine the relative position of the spacecraft to earth because it provides the benefit of using another coordinate system to determine relative position of the satellite and the object in space.
	McVey and Wasson fail to explicitly teach receiving the reflected signals form the at least first sensor and at least second sensor and the relative position as determined by the navigation subsystem at the command and data handling subsystem and determining a relative position of the object launched from the launch vehicle relative to earth.
However, in the same field of endeavor, Brown University teaches receiving the reflected signals form the at least first sensor and at least second sensor and the relative position as determined by the navigation subsystem at the command and data handling subsystem and determining a relative position of the object launched from the launch vehicle relative to earth (Brown University: [Page 3] "Consider two particles A and B moving along independent trajectories in the plane, and a fixed reference O. Let rA and rB be the positions of particles A and B in the fixed reference. Instead of observing the motion of particle A relative to the fixed reference as we have done in the past, we will attach a non-rotating reference to particle B and observe the motion of A relative to the moving reference at B. Let i and j be basis vectors of the moving reference, then the position vector of A relative to the reference at B, denoted rA/B is, rA/B = xi + yj where the subscript stands for "A with respect to B" or "A relative to B". Observe that, as the moving frame does not rotate, basis vectors i and j do not change in time. Therefore, taking time derivatives, we obtain simply, vA/B = (dx/dt)i + (dy/dt)j which can be interpreted as the velocity of A relative to B. Now we can express the absolute position vector of A as, rA [determine position of object relative to earth] = rB [position of launch vehicle relative to earth] + rA/B [position of object relative to launch vehicle].").
McVey, Wasson, and Brown University are considered to be analogous to the claim invention because they are in the same field of relative positioning.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McVey and Wasson to incorporate the teachings of Brown University to determine the relative position of the object relative to earth because it provides the benefit of determining the relative position of the object in space relative to another reference frame that is not the space vehicle.
33.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McVey (US 20210025977 A1), in view of Wasson (US 20190367191 A1), in view of Brown University (Kinematics of Rigid Bodies), and in further view of Coleman (US 20150120096 A1).
34.	Regarding Claim 3, McVey, Wasson, and Brown University remains as applied above in Claim 1.
	McVey discloses the claimed invention except for the width of the field of view being greater than or equal to a depth of the field of view.  It would have been an obvious matter of design choice to have a width greater than the depth of the field of view, since the applicant has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well without the field of view width being equal or greater than the depth of the field of view.
	However, in the same field of endeavor, Coleman teaches the sensor has a field of view, the field of view having a width, the width of the field of view being greater than or equal to a depth of the field of view (Coleman: [0012] and [0028] "The present invention describes a methodology for initial orbit determination (IOD) of an object about an astronomical body using three or more (N) angles-only observations."  Also, "In an embodiment, a platform is provided with a sensor having a field-of-view approximately 5 degrees wide [field of view width] and 1 degree long [depth of field of view, width of field of view being greater than the depth]. The sensor operates in time delay integration (TDI) mode so that the stars are frozen in the image and the moving object forms a streak across the image. The sensor provides 4 observations of the object entering, crossing and leaving the FOV.").  
McVey, Wasson, Brown University, and Coleman are considered to be analogous to the claim invention because they are in the same field of determining relative position of objects.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify McVey, Wasson, and Brown University to incorporate the teachings of Coleman to have the width of the field of view being greater than the depth because it provides the benefit of determining relative position using a wider range of observations.

Prior Art
35.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Blondel (US 20210011148 A1)
Cohen (US 20090278736 A1)
Frenkiel (US 20100032528 A1)
Holder (US 20170370678 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663